AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT riep

INOPEN
for the ON Cy ay ( Y )
Eastern District of North Carolina Peter A. Moo

 

 

 

 

 

 

us District Court Jr, Clerk
is
United States of America ) inet of NC
Vv. ) Case No. 2:21-MJ-1109-1KS
)
AMBER REWIS BRUEY ) Charging District: Middle District of Florida
Defendant ) Charging District’s Case No. 2:21-CR-74-1

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

|
Place: Courtroom No.:

lS Distvict Court MDEL Date and Time: Sept. fy 202) at 2.0 Op.m.

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

 

 

 

 

  

Date: 09/03/2021

 

Judge’s signature

KIMBERLY A. SWANK, US MAGISTRATE JUDGE

Printed name and title

 

Case 2:21-mj-01109-KS Document 6 Filed 09/03/21 Page 1 of 1
